DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruoka et al. (US20160278210).
Re Claim 1, Tsuruoka show and disclose
A display panel, comprising: 
a substrate (30, fig. 6) having a first bonding area (bonding area on 30, fig. 6); 
a circuit structure (10 and 20, fig. 6) having a second bonding area (bonding area on 10 and 20, fig. 6) facing the first bonding area; and 
a first bonding adhesive (60, fig. 6) between and contacting the first bonding area and the second bonding area; 
wherein: at least one of the first bonding area or the second bonding area comprises at least one first indentation (110a, fig. 5); and 
the first bonding adhesive at least partially fills one or more of the at least one first indentation (fig. 6).
Re Claim 2, Tsuruoka show and disclose

Re Claim 3, Tsuruoka show and disclose
The display panel of claim 2, wherein each of the at least one first indentation has a shape of a groove or a through-hole (fig. 3 and 5).
Re Claim 4, Tsuruoka show and disclose
The display panel of claim 2, wherein the first bonding adhesive consists of a first anisotropic conductive adhesive (anisotropic conductive material 60, [0033], configured to at least partially fill one or more of the at least one first indentation (fig. 6).
Re Claim 7, Tsuruoka show and disclose
The display panel of claim 3, wherein one or more of the at least one first indentation are each a through-hole (through hole through layer 40 and 50, fig. 3), wherein: the display panel further comprises a first reinforcement plate (10, fig, 3) on a surface of the circuit structure away from the substrate, configured to cover the through-hole to thereby prevent the first bonding adhesive from overflowing.
Re Claim 21, Tsuruoka show and disclose 
A display apparatus (Display Device, [Title]), comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al.
Re Claims 8-9, Tsuruoka show and disclose
The display panel of claim 1, wherein one or more of the at least one first indentation is within the first and second bonding areas and on the circuit substrate (fig. 6);
Tsuruoka disclosed claimed invention except for the at least one first indentation is on the substrate, or on both of the substrate and the circuit substrate; since Tsuruoka disclosed an indentation is on one of two bonded substrates; therefore, it would have been obvious to one having ordinary skill in the art to use indentation on the other substrate and on both bonded substrates in the electronic device of Tsuruoka, in order to increase ability of preventing the anisotropic conductive adhesive overflow in the process for the electronic device. 
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al., in view of Wu et al. (US20050153599).
Re Claim 5, Tsuruoka show and disclose

Tsuruoka does not disclose
another adhesive, arranged in another space between the first bonding area and the second bonding area other than the space between the first bonding and conduction region and the second bonding and conduction region.
Wu teaches a device wherein
another adhesive (protective adhesive 134, fig. 7), arranged in another space between the first bonding area and the second bonding area other than the space between the first bonding and conduction region and the second bonding and conduction region (fig. 6 of Tsuruoka and fig. 7 of Wu).
Therefore, it would have been obvious to one having ordinary skill in the art to use the protective adhesive on edge of the anisotropic conductive adhesive     
Re Claim 10, Tsuruoka show and disclose
The display panel of claim 1, wherein the second bonding area has a larger area than the first bonding area (fig. 6), 
Tsuruoka does not disclose
wherein the first bonding adhesive comprises a first side adhesive, arranged to cover a side surface of the substrate and a portion of the second bonding area of the circuit structure.
Wu teaches a device wherein
the first bonding adhesive comprises a first side adhesive (134, fig. 7), arranged to cover a side surface of the substrate (fig. 7) and a portion of the second bonding area of the circuit structure (fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art to use the protective adhesive on edge of the anisotropic conductive adhesive     as taught by Wu in the electronic device of Tsuruoka, in order to better protect bonding between two substrates for the electronic device.

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein: one or more of the at least one first indentation is outside an orthographic projection of the first bonding area on the second bonding area on the circuit structure; and the first side adhesive at least partially fills the one or more of the at least one first indentation.
Claim 12 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
further comprising: a circuit board having a third bonding area; and a second bonding adhesive; wherein: the circuit structure further comprises a fourth bonding area oppositely facing the third bonding area; the second bonding adhesive is between and contact the third bonding area and the fourth bonding area; and at least one of the third bonding area or the fourth bonding area is provided with at least one second indentation, wherein the second bonding adhesive at least partially fills one or more of the at least one second indentation.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 11, 12 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180288872 US-20140332257 US-20130342476 US-20120306047 US-20210208644 US-20190384080 US-20190121190 US-20140319554 US-20140254111 US-20140029219 US-20140029230 US-20120236230 US-20110260180 US-20200068724 US-10371995.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848